DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0237584 A1 to Yan et al. (hereinafter “Yan”) and US 2017/0251443 A1 to Shin et la. (hereinafter “Shin”).

As per claim 1, Yan discloses a method, comprising: receiving a first universal synchronization signal (USS) for a first communication service (Yan [0205] The method 600 may include receiving 602 a first NB-IoT synchronization signal.); receiving a second USS for a second communication service (Yan [0205] The method 600 may also include receiving 604 a second NB-IoT synchronization signal.); determining a cell identity number for the first communication service based on the first USS (Yan [205] The method 600 may include determining 606 a PCID of an NB-IoT cell based on at least one of the first and second NB-IoT synchronization signals. [0112] Each cell may transmit a primary synchronization signal (“PSS”) and a secondary synchronization signal (“SSS”), which collectively define the PCID of the cell. Once the UE detects the PSS/SSS, the UE then may know the PCID of the cell. (see also [0116])); determining a frame timing for the first communication service based on the first USS (Yan [0112] Moreover, by detecting the PSS/SSS, the UE may further obtain the subframe synchronization (e.g., the subframe and slot timing) and CP type (e.g., either normal CP or extended CP) of the cell. (see also [0116])); and connecting a user equipment to a network via the first communication service using the cell identity number for the first communication service and the frame timing for the first communication service (), wherein the first USS is coded using repetitions of a first scrambling sequence and an un-punctured base sequence, and wherein the second USS is coded using repetitions of the un-punctured base sequence and a second scrambling sequence.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses connecting a user equipment to a network via the first communication service using the cell identity number for the first communication service and the frame timing for the first communication service (Shin Fig. 25 and [0409] Later, the terminal acquires the time synchronization and the frequency synchronization with the BS based on the narrowband synchronization signal (step, S2520).), wherein the first USS is coded using repetitions of a first scrambling sequence and an un-punctured base sequence (Shin [0017] In addition, in the present disclosure, the narrowband synchronization signal is generated using a Zadoff-Chu (ZC) sequence. [0153] In order to improve the reception performance, two different P-SS-based sequences are defined and scrambled to the S-SS, and scrambled to S1 and S2 with different sequences. Later, by defining the S1-based scrambling sign, the scrambling is performed to S2. In this case, the sign of S-SS is exchanged in a unit of 5 ms, but the P-SS-based scrambling sign is not exchanged. The P-SS-based scrambling sign is defined by six circular shift versions according to the P-SS index in the m-sequence generated from the generation polynomial x5+x2+1, and the S1-based scrambling sign is defined by eight circular shift versions according to the S1 index in the m-sequence generated from the generation polynomial x5+x4+x2+x1+1. [0185] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0186] Accordingly, a scrambling sequence may be used in an upper part of the ZC sequence in order to provide the information of frame timing. Four scrambling sequences may be required to determine four positions within the block of 80 ms, which may influence on acquiring the accurate timing.), and wherein the second USS is coded using repetitions of the un-punctured base sequence and a second scrambling sequence (Shin [0017] In addition, in the present disclosure, the narrowband synchronization signal is generated using a Zadoff-Chu (ZC) sequence. [0153] In order to improve the reception performance, two different P-SS-based sequences are defined and scrambled to the S-SS, and scrambled to S1 and S2 with different sequences. Later, by defining the S1-based scrambling sign, the scrambling is performed to S2. In this case, the sign of S-SS is exchanged in a unit of 5 ms, but the P-SS-based scrambling sign is not exchanged. The P-SS-based scrambling sign is defined by six circular shift versions according to the P-SS index in the m-sequence generated from the generation polynomial x5+x2+1, and the S1-based scrambling sign is defined by eight circular shift versions according to the S1 index in the m-sequence generated from the generation polynomial x5+x4+x2+x1+1. [0185] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0186] Accordingly, a scrambling sequence may be used in an upper part of the ZC sequence in order to provide the information of frame timing. Four scrambling sequences may be required to determine four positions within the block of 80 ms, which may influence on acquiring the accurate timing.). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 2, Yan and Shin discloses the method of claim 1, further comprising: determining a cell identity number for the second communication service based on the second USS (Yan [205] The method 600 may include determining 606 a PCID of an NB-IoT cell based on at least one of the first and second NB-IoT synchronization signals. [0112] Each cell may transmit a primary synchronization signal (“PSS”) and a secondary synchronization signal (“SSS”), which collectively define the PCID of the cell. Once the UE detects the PSS/SSS, the UE then may know the PCID of the cell. (see also [0116])); determining a frame timing for the second communication service based on the second USS (Yan [0112] Moreover, by detecting the PSS/SSS, the UE may further obtain the subframe synchronization (e.g., the subframe and slot timing) and CP type (e.g., either normal CP or extended CP) of the cell. (see also [0116])); and connecting the user equipment to the network via the second communication service using the cell identity number for the second communication service and the frame timing for the second communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses connecting the user equipment to the network via the second communication service using the cell identity number for the second communication service and the frame timing for the second communication service (Shin Fig. 25 and [0409] Later, the terminal acquires the time synchronization and the frequency synchronization with the BS based on the narrowband synchronization signal (step, S2520).),. The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 8, Yan and Shin discloses the method of claim 1, wherein the first communication service is at least one of enhanced mobile broad band (eMBB), massive machine type communication (mMTC), ultra reliable low latency communication (URLLC), and narrow-band Internet of things (NB-IoT) (Yan [0116] NB-IOT).
As per claim 9, Yan and Shin discloses the method of claim 1, wherein the first scrambling sequence comprises a binary scrambling sequence corresponding to the first communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses wherein the first scrambling sequence comprises a binary scrambling sequence corresponding to the first communication service (Shin [0192] Particularly, FIG. 15 shows a method for generating an M-PSS using a complementary Golay sequence. [0193] As shown in FIG. 15, using a complementary Golay sequence pair, a CGS that is going to be transmitted to each OFDM symbol is selected (i.e., select a(n) or b(n)).). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 10, Yan and Shin discloses the method of claim 9, wherein the second scrambling sequence comprises a binary scrambling sequence corresponding to the second communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses wherein the second scrambling sequence comprises a binary scrambling sequence corresponding to the second communication service (Shin [0192] Particularly, FIG. 15 shows a method for generating an M-PSS using a complementary Golay sequence. [0193] As shown in FIG. 15, using a complementary Golay sequence pair, a CGS that is going to be transmitted to each OFDM symbol is selected (i.e., select a(n) or b(n)).). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 11, Yan discloses an apparatus, comprising: a transceiver (Yan [0162, 0168] discloses an apparatus with a tranceiver); and a processor (Yan Fig. 2, 202) configured to: receive, with the transceiver, a first universal synchronization signal (USS) for a first communication service (Yan [0205] The method 600 may include receiving 602 a first NB-IoT synchronization signal.); receive, with the transceiver, a second USS for a second communication service (Yan [0205] The method 600 may include receiving 602 a first NB-IoT synchronization signal.); determine a cell identity number for the first communication service based on the first USS (Yan [205] The method 600 may include determining 606 a PCID of an NB-IoT cell based on at least one of the first and second NB-IoT synchronization signals. [0112] Each cell may transmit a primary synchronization signal (“PSS”) and a secondary synchronization signal (“SSS”), which collectively define the PCID of the cell. Once the UE detects the PSS/SSS, the UE then may know the PCID of the cell. (see also [0116])); determine a frame timing for the first communication service based on the first USS (Yan [0112] Moreover, by detecting the PSS/SSS, the UE may further obtain the subframe synchronization (e.g., the subframe and slot timing) and CP type (e.g., either normal CP or extended CP) of the cell. (see also [0116])); and connect the apparatus to a network via the first communication service using the cell identity number for the first communication service and the frame timing for the first communication service, wherein the first USS is coded using repetitions of a first scrambling sequence and an un-punctured base sequence, and wherein the second USS is coded using repetitions of the un-punctured base sequence and a second scrambling sequence.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses connect the apparatus to a network via the first communication service using the cell identity number for the first communication service and the frame timing for the first communication service (Shin Fig. 25 and [0409] Later, the terminal acquires the time synchronization and the frequency synchronization with the BS based on the narrowband synchronization signal (step, S2520).), wherein the first USS is coded using repetitions of a first scrambling sequence and an un-punctured base sequence (Shin [0017] In addition, in the present disclosure, the narrowband synchronization signal is generated using a Zadoff-Chu (ZC) sequence. [0153] In order to improve the reception performance, two different P-SS-based sequences are defined and scrambled to the S-SS, and scrambled to S1 and S2 with different sequences. Later, by defining the S1-based scrambling sign, the scrambling is performed to S2. In this case, the sign of S-SS is exchanged in a unit of 5 ms, but the P-SS-based scrambling sign is not exchanged. The P-SS-based scrambling sign is defined by six circular shift versions according to the P-SS index in the m-sequence generated from the generation polynomial x5+x2+1, and the S1-based scrambling sign is defined by eight circular shift versions according to the S1 index in the m-sequence generated from the generation polynomial x5+x4+x2+x1+1. [0185] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0186] Accordingly, a scrambling sequence may be used in an upper part of the ZC sequence in order to provide the information of frame timing. Four scrambling sequences may be required to determine four positions within the block of 80 ms, which may influence on acquiring the accurate timing.), and wherein the second USS is coded using repetitions of the un-punctured base sequence and a second scrambling sequence (Shin [0017] In addition, in the present disclosure, the narrowband synchronization signal is generated using a Zadoff-Chu (ZC) sequence. [0153] In order to improve the reception performance, two different P-SS-based sequences are defined and scrambled to the S-SS, and scrambled to S1 and S2 with different sequences. Later, by defining the S1-based scrambling sign, the scrambling is performed to S2. In this case, the sign of S-SS is exchanged in a unit of 5 ms, but the P-SS-based scrambling sign is not exchanged. The P-SS-based scrambling sign is defined by six circular shift versions according to the P-SS index in the m-sequence generated from the generation polynomial x5+x2+1, and the S1-based scrambling sign is defined by eight circular shift versions according to the S1 index in the m-sequence generated from the generation polynomial x5+x4+x2+x1+1. [0185] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0186] Accordingly, a scrambling sequence may be used in an upper part of the ZC sequence in order to provide the information of frame timing. Four scrambling sequences may be required to determine four positions within the block of 80 ms, which may influence on acquiring the accurate timing.). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 12, Yan and Shin discloses the apparatus of claim 11, wherein the processor is further configured to: determine a cell identity number for the second communication service based on the second USS (Yan [205] The method 600 may include determining 606 a PCID of an NB-IoT cell based on at least one of the first and second NB-IoT synchronization signals. [0112] Each cell may transmit a primary synchronization signal (“PSS”) and a secondary synchronization signal (“SSS”), which collectively define the PCID of the cell. Once the UE detects the PSS/SSS, the UE then may know the PCID of the cell. (see also [0116])); determine a frame timing for the second communication service based on the second USS (Yan [0112] Moreover, by detecting the PSS/SSS, the UE may further obtain the subframe synchronization (e.g., the subframe and slot timing) and CP type (e.g., either normal CP or extended CP) of the cell. (see also [0116])); and connect the apparatus to the network via the second communication service using the cell identity number for the second communication service and the frame timing for the second communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses connect the apparatus to the network via the second communication service using the cell identity number for the second communication service and the frame timing for the second communication service (Shin Fig. 25 and [0409] Later, the terminal acquires the time synchronization and the frequency synchronization with the BS based on the narrowband synchronization signal (step, S2520).),. The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 18, Yan and Shin discloses the apparatus of claim 11, wherein the first communication service is at least one of enhanced mobile broad band (eMBB), massive machine type communication (mMTC), ultra reliable low latency communication (URLLC), and narrow-band Internet of things (NB-IoT) (Yan [0116] NB-IOT).
As per claim 19, Yan and Shin discloses the apparatus of claim 11, wherein the first scrambling sequence comprises a binary scrambling sequence corresponding to the first communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses wherein the first scrambling sequence comprises a binary scrambling sequence corresponding to the first communication service (Shin [0192] Particularly, FIG. 15 shows a method for generating an M-PSS using a complementary Golay sequence. [0193] As shown in FIG. 15, using a complementary Golay sequence pair, a CGS that is going to be transmitted to each OFDM symbol is selected (i.e., select a(n) or b(n)).). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).
As per claim 20, Yan and Shin disclose the apparatus of claim 19, wherein the second scrambling sequence comprises a binary scrambling sequence corresponding to the second communication service.
Yan may not explicitly disclose, but Shin, which is in the same field of endeavor, discloses wherein the second scrambling sequence comprises a binary scrambling sequence corresponding to the second communication service (Shin [0192] Particularly, FIG. 15 shows a method for generating an M-PSS using a complementary Golay sequence. [0193] As shown in FIG. 15, using a complementary Golay sequence pair, a CGS that is going to be transmitted to each OFDM symbol is selected (i.e., select a(n) or b(n)).). The purpose of Shin is a method for receiving system information in a wireless communication system that supports the narrow band IoT (Shin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with Yan, to improve the reception performance (Shin [0153]).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Shin as applied to claims 1-2, 8-12, and 18-20 above, and further in view of US 2017/0135052 A1 to Lei et al. (hereinafter “Lei”).

As per claim 3, Yan and Shin discloses the method of claim 1, wherein the un-punctured base sequence has a length that is within one resource block and one symbol.
Yan may not explicitly disclose, but Lei, which is in the same field of endeavor, discloses wherein the un-punctured base sequence has a length that is within one resource block and one symbol (Lei [0177] According to aspects, the PSS may be transmitted in subframe 5 of every radio frame. As described above, the PSS may occupy the last 11 OFDM symbols of subframe 5. The 11 OFDM symbols may be generated in the frequency domain based on a short Zadoff-Chu sequence of length 11, root 5, and no cyclic shift. The PSS may be mapped to 11 consecutive subcarriers of one PRB.). The purpose of Lei is to design and/or generation of synchronization signals for clean-slate OFDM-based systems and cell search algorithms using the synchronization signals. (Lei [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with Yan, to improve accuracy as well as time and frequency synchronization (Lei [0122]) and improve the UE's synchronization signal detection capability (Lei [0124]).
As per claim 13, Yan and Shin discloses the apparatus of claim 11, wherein the un-punctured base sequence has a length that is within one resource block and one symbol.
Yan may not explicitly disclose, but Lei, which is in the same field of endeavor, discloses wherein the un-punctured base sequence has a length that is within one resource block and one symbol (Lei [0177] According to aspects, the PSS may be transmitted in subframe 5 of every radio frame. As described above, the PSS may occupy the last 11 OFDM symbols of subframe 5. The 11 OFDM symbols may be generated in the frequency domain based on a short Zadoff-Chu sequence of length 11, root 5, and no cyclic shift. The PSS may be mapped to 11 consecutive subcarriers of one PRB.). The purpose of Lei is to design and/or generation of synchronization signals for clean-slate OFDM-based systems and cell search algorithms using the synchronization signals. (Lei [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with Yan, to improve accuracy as well as time and frequency synchronization (Lei [0122]) and improve the UE's synchronization signal detection capability (Lei [0124]).

Claim(s) 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Shin as applied to claims 1-2, 8-12, and 18-20 above, and further in view of US 2017/0187563 A1 to Shin et al. (hereinafter “Shin563”).

As per claim 4, Yan and Shin disclose the method of claim 1, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a fixed root index value.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a fixed root index value (Shin563 [0524] In Method 1, two Zadoff-Chu sequences (SSS1 and SSS2) having a length of M/2 are generated and thereafter, (In this case, a root index is fixed to a specific value. For example, the root index may be fixed to 1.) concatenated to generate a sequence having a length of M.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 5, Yan and Shin disclose the method of claim 1, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a root index value from 1 to a length of the Zadoff-Chu (ZC) sequence minus 1.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a root index value from 1 to a length of the Zadoff-Chu (ZC) sequence minus 1 (Shin563 [0524] In Method 1, two Zadoff-Chu sequences (SSS1 and SSS2) having a length of M/2 are generated and thereafter, (In this case, a root index is fixed to a specific value. For example, the root index may be fixed to 1.) concatenated to generate a sequence having a length of M.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 6, Yan and Shin discloses the method of claim 1, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with multiple root indexes and a cyclic shift.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with multiple root indexes and a cyclic shift (Shin563 [0547] For example, in the case of frame structure type 1, the M-PSS may be transmitted by using sequences configured by two different root indexes A and B in the order of A and B. [0548] Herein, the root indexes A and B are integers which are not larger than the corresponding sequence length and a ZC sequence configured by root index A and a ZC sequence configured by root index B have the complex conjugate relationship with each other. [0549] In addition, in the case of frame structure type 2, the M-PSS may be transmitted by using sequences configured by two different root indexes B and A in the order of B and A. [0255] Each SRS symbol is generated by a base sequence (random sequence or a sequence set based on Zadoff-Ch (ZC)) associated with a given time wise and a given frequency band and all terminals in the same cell use the same base sequence. In this case, SRS transmissions from a plurality of terminals in the same cell in the same frequency band and at the same time are orthogonal to each other by different cyclic shifts of the base sequence to be distinguished from each other. [0327] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0331] Referring to Equation 8, a_p(n) is the ZC sequence and determines a cell identifier group. m(p) and cyclic shift k_p may be used for providing a specific cell identifier. Referring to Equation 9, b_q(n) may be the scrambling sequence that includes a cyclic shift of the basic sequence b_(n), and may be used for indicating the position of the M-SSS in the M-frame in order to acquire the frame timing. The cyclic shift l_q may be determined according to the value q. [0528] For example, when M=72, L=12, and N=6 are assumed, two Zadoff-Chu sequences having a length of 36 are concatenated by generating the cyclic shift value expressing the cell id.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 7, Yan and Shin discloses the method of claim 1, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a length of 11 resource elements (REs).
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a length of 11 resource elements (REs) (Shin563 Fig. 2 and [0544] In addition, in the case of the long-ZC sequence, the long-ZC sequence may be mapped to 11 OFDM symbols). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 14, Yan and Shin discloses the apparatus of claim 11, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a fixed root index value.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a fixed root index value (Shin563 [0524] In Method 1, two Zadoff-Chu sequences (SSS1 and SSS2) having a length of M/2 are generated and thereafter, (In this case, a root index is fixed to a specific value. For example, the root index may be fixed to 1.) concatenated to generate a sequence having a length of M.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 15, Yan and Shin discloses the apparatus of claim 11, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a root index value from 1 to a length of the Zadoff-Chu (ZC) sequence minus 1.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a root index value from 1 to a length of the Zadoff-Chu (ZC) sequence minus 1 (Shin563 [0524] In Method 1, two Zadoff-Chu sequences (SSS1 and SSS2) having a length of M/2 are generated and thereafter, (In this case, a root index is fixed to a specific value. For example, the root index may be fixed to 1.) concatenated to generate a sequence having a length of M.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 16, Yan and Shin discloses the apparatus of claim 11, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with multiple root indexes and a cyclic shift.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with multiple root indexes and a cyclic shift (Shin563 [0547] For example, in the case of frame structure type 1, the M-PSS may be transmitted by using sequences configured by two different root indexes A and B in the order of A and B. [0548] Herein, the root indexes A and B are integers which are not larger than the corresponding sequence length and a ZC sequence configured by root index A and a ZC sequence configured by root index B have the complex conjugate relationship with each other. [0549] In addition, in the case of frame structure type 2, the M-PSS may be transmitted by using sequences configured by two different root indexes B and A in the order of B and A. [0255] Each SRS symbol is generated by a base sequence (random sequence or a sequence set based on Zadoff-Ch (ZC)) associated with a given time wise and a given frequency band and all terminals in the same cell use the same base sequence. In this case, SRS transmissions from a plurality of terminals in the same cell in the same frequency band and at the same time are orthogonal to each other by different cyclic shifts of the base sequence to be distinguished from each other. [0327] The cyclic shift of a sequence and the sequence for different roots may easily provide specific cell identifiers up to 504. [0331] Referring to Equation 8, a_p(n) is the ZC sequence and determines a cell identifier group. m(p) and cyclic shift k_p may be used for providing a specific cell identifier. Referring to Equation 9, b_q(n) may be the scrambling sequence that includes a cyclic shift of the basic sequence b_(n), and may be used for indicating the position of the M-SSS in the M-frame in order to acquire the frame timing. The cyclic shift l_q may be determined according to the value q. [0528] For example, when M=72, L=12, and N=6 are assumed, two Zadoff-Chu sequences having a length of 36 are concatenated by generating the cyclic shift value expressing the cell id.). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).
As per claim 17, Yan and Shin discloses the apparatus of claim 11, wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a length of 11 resource blocks.
Yan may not explicitly disclose, but Shin563, which is in the same field of endeavor, discloses wherein the un-punctured base sequence comprises a Zadoff-Chu (ZC) sequence with a length of 11 resource blocks (Shin563 Fig. 2 and [0544] In addition, in the case of the long-ZC sequence, the long-ZC sequence may be mapped to 11 OFDM symbols). The purpose of Shin563 is to a method for transmitting/receiving a signal in a wireless communication system supporting narrowband (NB)-LTE (Shin563 [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin563 with Yan, to more accurately distinguish/decode synchronization signaling (Shin563 [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476